NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1349-19T3

TROY HAVILAND,
                                      APPROVED FOR PUBLICATION
     Plaintiff-Appellant,                   January 27, 2021
                                         APPELLATE DIVISION
v.

LOURDES MEDICAL CENTER OF
BURLINGTON COUNTY, INC., 1

     Defendant-Respondent.
______________________________

           Argued November 12, 2020 – Decided January 27, 2021

           Before Judges Fuentes, Rose and Firko.

           On appeal from the Superior Court of New Jersey,
           Law Division, Burlington County, Docket No. L-
           0782-19.

           Michael J. Weiss argued the cause for appellant.

           Sharon K. Galpern argued the cause for respondent
           (Stahl & DeLaurentis, PC, attorneys; Sharon K.
           Galpern, on the brief).

     The opinion of the court was delivered by

ROSE, J.A.D.

1
  Improperly pled as Lourdes Medical Center at Burlington, Department of
Radiology and Imaging and/or Lourdes Health System, j/s/a.
      This appeal presents a discrete yet novel issue, requiring us to determine

whether an affidavit of merit (AOM) is mandated under the Affidavit of Merit

Statute (AMS), N.J.S.A. 2A:53A-26 to -29, when a plaintiff's sole claim

against a health care facility, which is defined as a licensed person under the

AMS, is vicarious based on the alleged medical negligence of an employee,

who is not a licensed person within the meaning of the AMS and as to who m

no AOM is required. For the reasons that follow, we hold an AOM is not

required in those specific circumstances. We therefore reverse the order under

review, and remand for reinstatement of the complaint.

      We summarize the facts from the limited record before the motion judge

in a light most favorable to the non-moving plaintiff. R. 4:46-2(c); see also

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 523 (1995). On April 15,

2019, plaintiff Troy Haviland filed a one-count complaint, alleging he was

injured at Lourdes Medical Center of Burlington County, Inc. (Lourdes) the

previous year.   During a radiological examination of his left shoulder on

February 23, 2018, an unidentified technician asked plaintiff to "hold weights

contrary to the [ordering physician's] instructions," causing injuries that

thereafter required surgical repair of plaintiff's shoulder. Plaintiff's complaint

alleged John Doe and Lourdes "fail[ed] to properly perform . . . imaging and

otherwise deviated from accepted standards of medical care," thereby

                                                                         A-1349-19T3
                                        2
proximately causing plaintiff to suffer serious personal injuries. Plaintiff also

claimed Lourdes was vicariously liable for Doe's negligent acts, as its "agent,

servant and/or employee."

      Lourdes filed its answer on June 10, 2019. The Law Division twice

notified plaintiff that an AOM was required by August 9, 2019. See N.J.S.A.

2A:53A-27 (mandating service of an AOM within sixty days of the filing of

defendant's answer). Plaintiff neither filed an AOM nor appeared at the initial

court-ordered Ferreira2 conference on August 7, 2019. Thereafter, Lourdes

consented to the remaining sixty-day extension for service of the AOM under

N.J.S.A. 2A:53A-27 (permitting one additional sixty-day period to provide an

AOM for good cause); see also Ferreira, 178 N.J. at 150.

      Three days before the October 10, 2019 deadline, the trial court

conducted the Ferreira conference, during which plaintiff apparently advised

he was proceeding against Lourdes only under a vicarious liability theory and,




2
   Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144 (2003). In Ferreira,
the Court mandated a "'case management conference be held within ninety
days of the service of an answer' at which the professional defendant would
raise 'any objections to the adequacy of the affidavit' served by the plaintiff . . .
[if] deficient, then the plaintiff would 'have to the end of the 120-day time
period to conform the affidavit to the statutory requirements.'" Buck v. Henry,
207 N.J. 377, 382 (2011) (quoting Ferreira, 178 N.J. at 154-55).


                                                                            A-1349-19T3
                                         3
as such, an AOM was unnecessary. 3 Notably, a radiology technician is not

listed as one of the seventeen "licensed person[s]" defined in section 26 of the

AOM statute.     Lourdes, however, meets the definition of "a health care

facility" under the AMS, thereby requiring an AOM when a plaintiff alleges

the facility committed an "act of medical malpractice or negligence." N.J.S.A.

2A:53A-26(j).

      Lourdes thereafter moved to dismiss plaintiff's complaint with prejudice

for his failure to provide an AOM. During oral argument before the motion

judge, who had conducted the Ferreira conference, plaintiff asserted an AOM

was not required because he had since abandoned his medical negligence and

negligent supervision or hiring claims. Instead, plaintiff reiterated his theory

of liability against Lourdes was limited to its responsibility for the radiology

technician's alleged medical negligence under the doctrine of respondeat

superior. Counsel emphasized: "The only basis for imposing liability" was

that Lourdes employed the technician who "erred, hence [Lourdes was]

responsible by reason of a theory of vicarious liability, nothing more."

Plaintiff therefore no longer alleged Lourdes directly or indirectly deviated

from the professional standard of care.

3
  It is unclear from the record on appeal whether the Ferreira conference was
conducted on the record; the parties have not provided a transcript of the
conference.
                                                                        A-1349-19T3
                                          4
      During colloquy, the motion judge noted plaintiff's "logical" argument,

but determined an AOM was required from "another radiologist" 4 here, where

plaintiff underwent a "medical procedure" at Lourdes. In that regard, the judge

distinguished plaintiff's cause of action from a slip and fall accident on the

health care facility's premises, which would not trigger application of the

AMS. See N.J.S.A. 2A:53A-27. The judge determined she was bound by our

decision in Borough of Berlin v. Remington & Vernick Engineers, 337 N.J.

Super. 590 (App. Div. 2001).      At the conclusion of argument, the judge

granted defendant's motion to dismiss the complaint and issued the November

25, 2019 order that accompanied her oral pronouncement.           This appeal

followed.

      On appeal, plaintiff reprises the arguments asserted before the motion

judge, claiming our precedent – including Berlin – supports his position that

no AOM was required to establish Lourdes's vicarious liability. Based on our

de novo review of the legal issue presented on appeal, in view of the motion

record and governing legal principles, see Meehan v. Antonellis, 226 N.J. 216,

4
   A radiologist is a physician, for whom an AOM is required. See N.J.S.A.
2A:53A-26(f); see generally Galik v. Clara Maass Med. Ctr., 167 N.J. 341
(2001). Defendant did not dispute plaintiff's contention that a radiology
technician performed the "radiological examination of [plaintiff's] left
shoulder," or that a radiology technician is not a licensed person as defined
under N.J.S.A. 2A:53A-26.


                                                                       A-1349-19T3
                                      5
230 (2016), we conclude an AOM was not required under the circumstances

presented here.

      Our Supreme Court has chronicled the history and requirements of the

AMS. See, e.g., id. at 220; Ferreira, 178 N.J. at 149; Alan J. Cornblatt, P.A. v.

Barow, 153 N.J. 218, 224 (1998). We need not reiterate those details for

purposes of our decision; we recognize the AMS statute was "designed to

'strike[] a fair balance between preserving a person's right to sue and

controlling nuisance suits.'" Palanque v. Lambert-Woolley, 168 N.J. 398, 404

(2001) (quoting Office of the Governor, News Release 1 (June 29, 1995)). We

are likewise mindful that the Legislature intended to ensure "the resources and

time of the parties will not be wasted by the continuation of unnecessary

litigation," including the "expensive and burdensome discovery process."

Knorr v. Smeal, 178 N.J. 169, 176 (2003).

      Generally, through enactment of the AMS, "the Legislature established a

procedure that required a person alleging that certain designated professionals

negligently performed professional services to produce an affidavit from an

expert attesting to the merits of the claim." Meehan, 226 N.J. at 230. Relevant

here, the AMS requires service of an AOM "[i]n any action for damages for

personal injuries . . . resulting from an alleged act of malpractice or negligence

by a licensed person in his profession or occupation." N.J.S.A. 2A:53A -27.

                                                                         A-1349-19T3
                                        6
The term "licensed person" is defined in section 26 of the AMS and is

expressly limited to sixteen individual professionals, and "a health care

facility." N.J.S.A. 2A:53A-26.

      For purposes of this appeal, the parties do not dispute that Doe was a

radiology technician at the time he performed plaintiff's radiological

examination. It is further undisputed that a radiology technician is a health

care professional who does not fall within the definitions of a licensed person

under the AMS. See N.J.S.A. 2A:53A-26. Accordingly, the parties agree that

an AOM was not required for plaintiff's claims of medical negligence against

the radiology technician. 5

      Conversely, Lourdes is a licensed health care facility, within the

definition of a licensed person under the AMS.          N.J.S.A. 2A:53A-26(j).

Plaintiff does not dispute that an AOM was required for his initially-pled

direct claims of medical negligence against Lourdes. See N.J.S.A. 2A:53A-27

(requiring the plaintiff in a professional negligence action to "provide each

defendant with an affidavit of an appropriate licensed person [opining] there

exists a reasonable probability that the care, skill or knowledge exercised or

exhibited in the treatment, practice or work that is the subject of the complaint,

5
   During oral argument before the motion judge, plaintiff's counsel stated he
had identified Doe, but plaintiff did not intend to amend his complaint to name
the technician at that time. See R. 4:26-4.
                                                                         A-1349-19T3
                                        7
fell outside acceptable professional or occupational standards or treatment

practices"). Plaintiff maintains, however, that an AOM is not required here,

where his claims are purely vicarious against Lourdes.

      "Although as a general rule of tort law, liability must be based on

personal fault, the doctrine of respondeat superior recognizes a vicarious

liability principle pursuant to which a master will be held liable in certain

cases for the wrongful acts of his [or her] servants or employees." Carter v.

Reynolds, 175 N.J. 402, 408 (2003). Under this doctrine "an employer can be

found liable for the negligence of an employee causing injuries to third parties,

if, at the time of the occurrence, the employee was acting within the scope of

his or her employment." Id. at 408-09. To establish vicarious liability, a

plaintiff therefore "must prove (1) that a master-servant relationship existed

and (2) that the tortious act of the servant occurred within the scope of that

employment." Id. at 409. Therefore, the employer's standard of care is not

directly implicated, but is imputed from that of its employee.

      Neither the Supreme Court nor this court has directly considered

whether an AOM is required where a plaintiff's sole theory of liability against

a licensed entity is vicarious based upon the alleged medical negligence of an

unlicensed person. "In the absence of controlling precedent, we conduct our

own examination of the [AMS] and of the discrete circumstances before us."

                                                                         A-1349-19T3
                                       8
Shamrock Lacrosse, Inc. v. Klehr, Harrison, Harvey, Branzburg & Ellers, LLP,

416 N.J. Super. 1, 21 (App. Div. 2010). When conducting that analysis, we

consider the Legislature's intent. Ibid. And "the best indicator of that intent is

the statutory language." Soto v. Scaringelli, 189 N.J. 558, 569 (2007); see also

Meehan, 226 N.J. at 232.

      Based on our review of the relevant provisions of the AMS, we initially

observe the Legislature expressly enumerated nearly twenty professionals,

including a health care facility, within the definition of a licensed person as

used in the AMS. Radiology technicians were excluded from that definition.

"We infer, through well-established law, that the omission was intentional."

State v. N.T., 461 N.J. Super. 566, 572 (App. Div. 2019), certif. denied, 241

N.J. 338 (2020) (citing Ryan v. Renny, 203 N.J. 37, 58 (2010)).

      Secondly, having abandoned his direct liability claims against Lourdes,

plaintiff's remaining claims arose solely from the technician's alleged medical

negligence; plaintiff no longer claimed Lourdes deviated from its professional

standards. Plaintiff likewise relinquished his negligent supervision and hiring

allegations.   Under plaintiff's remaining vicarious liability theory, Lourdes

only may be held liable for the radiology technician's alleged medical

negligence if plaintiff was injured while Doe was "acting within the scope of

his . . . employment" with Lourdes. Carter, 175 N.J. at 409.

                                                                         A-1349-19T3
                                        9
       We have repeatedly utilized the principles governing vicarious liability

to govern the application of the AOM statute, albeit in different contexts than

the circumstances presented here.      In Berlin, we considered whether the

municipal plaintiff's AOM substantially complied with the AMS where the

plaintiff sued the corporate engineering firm for negligence in the plan and

design of water wells. 337 N.J. Super. at 592-93. The plaintiff did not sue the

hydrogeologist, who performed most of the work. See id. at 593.

       Instead, the plaintiff claimed the defendant engineering firm was

responsible "under respondeat superior, for its hydrogeologist's negligent

siting of the well." Id. at 597. The plaintiff provided an AOM from an expert

hydrogeologist, who is not a licensed person under the AMS. Id. at 595. We

held the plaintiff properly supplied the defendant engineering firm wit h an

AOM from a hydrogeologist, where only the firm was sued because the "[t]he

liability pressed against the engineering firm [wa]s solely vicarious." Id. at

598.

       Nine years later, we considered whether an AOM was required where the

plaintiff sued only the defendant law firms, based on the "allegedly negligent

omissions by a [deceased] patent attorney who had worked, in succession, at

the two law firms." Shamrock Lacrosse, 416 N.J. Super. at 4. The plaintiff

argued it was not required to provide an AOM because N.J.S.A. 2A:53A-26(c)

                                                                       A-1349-19T3
                                      10
listed only "an attorney" and not a law firm as a "licensed person" entitled to

an AOM. Id. at 16. We rejected that claim, emphasizing "if plaintiff's reading

of the statute were accepted, that individualized protection would provide no

solace to a law firm that could have vicarious liability for the actions or

inactions of the licensed attorneys employed by, or affiliated with, that firm."

Id. at 22.   We rejected that result because the plaintiff sought "to invoke

principles of vicarious liability . . . to make those law firms financially

accountable for the harm that" their employees caused. Id. at 23.

      More recently, in Hill International, Inc. v. Atlantic City Board of

Education, we explained our conclusion in Berlin:

             By the same logic [as our conclusion in Berlin], an
             AOM from a like-licensed architect would not be
             necessary to support a plaintiff's claim for damages
             against an architect or an architecture firm whose
             employee or agent had acted negligently if the claim
             were solely based upon a theory of vicarious liability
             or agency. In that instance, however, the plaintiff
             would need to obtain an AOM from an expert with the
             same kind of professional license as the negligent
             employee or agent if he or she individually was acting
             within the scope of a profession listed within the
             categories set forth in N.J.S.A. 2A:53A-26.

             [438 N.J. Super. 562, 592-93 (App. Div. 2014)
             (emphasis added).]

      Accordingly, in Hill, we suggested an AOM only was required for

vicarious liability and agency theories asserted against a professional entity,

                                                                        A-1349-19T3
                                      11
where its allegedly negligent professional employee fell within the definition

of a licensed person under section 26 of the AMS. Ibid. Two years later,

citing our decision in Berlin, we recognized an AOM is "required when the

plaintiff's claim of vicarious liability hinges upon allegations of deviation from

professional standards of care." McCormick v. State, 446 N.J. Super. 603, 615

(App. Div. 2016).

       In McCormick, a prisoner sued the State alleging negligent treatment by

the prison's contract medical staff. Id. at 607-08. We upheld the trial court's

conclusion that an AOM was required, thereby rejecting plaintiff's contentions

that he could avoid the requirement because he only sued the publi c entity,

which was not a "licensed person" under the AMS. Id. at 610. We recognized

"[i]f an AOM is called for, a plaintiff may not evade the requirement by suing

only a public entity and arguing that the entity is not a licensee listed under

section 26." Id. at 614.

       We therefore held in McCormick that "an AOM may be required when a

tort plaintiff sues a public entity for vicarious liability based on the

professional negligence of its staff" in their capacity as licensed persons. Id. at

617.   In doing so, we recognized "[t]he State employs or utilizes through

contracts a host of licensed professionals[,]" which "include doctors, nurses,



                                                                          A-1349-19T3
                                        12
therapists, counselors, engineers, and scores of other licensees encompassed

within the broad sweep of [section 26 of] the AOM statute." Id. at 613.

         We now hold what we suggested in McCormick.             An AOM is not

required for a health care facility when the plaintiff's claims in a medical

negligence action are limited to vicarious liability for the alleged negligence of

its employee, who does not meet the definition of a licensed person under

section 26 of the AMS. In reaching our decision, we agree with the motion

judge that this approach is logical under the specific circumstances presented

here. We express no opinion as to whether plaintiff would need to present

expert testimony on radiology standards of care to meet his burden of proof at

trial.

         Reversed and remanded. We do not retain jurisdiction.




                                                                         A-1349-19T3
                                        13